Case: 21-50792   Document: 00516169171      Page: 1   Date Filed: 01/17/2022




          United States Court of Appeals
               for the Fifth Circuit                       United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                                                           January 17, 2022
                             No. 21-50792
                                                             Lyle W. Cayce
                                                                  Clerk

   Whole Woman's Health, on behalf of itself, its staff,
   physicians, nurses, and patients; Alamo City Surgery
   Center, P.L.L.C., on behalf of itself, its staff,
   physicians, nurses, and patients, doing business as
   Alamo Women's Reproductive Services; Brookside
   Women's Medical Center, P.A., on behalf of itself, its
   staff, physicians, nurses, and patients, doing business
   as Brookside Women's Health Center and Austin
   Women's Health Center; Houston Women's Clinic, on
   behalf of itself, its staff, physicians, nurses, and
   patients; Houston Women's Reproductive Services, on
   behalf of itself, its staff, physicians, nurses, and
   patients; Planned Parenthood Center for Choice, on
   behalf of itself, its staff, physicians, nurses, and
   patients; Planned Parenthood of Greater Texas
   Surgical Health Services, on behalf of itself, its
   staff, physicians, nurses, and patients; Planned
   Parenthood South Texas Surgical Center, on behalf of
   itself, its staff, physicians, nurses, and patients;
   Southwestern Women's Surgery Center, on behalf of
   itself, its staff, physicians, nurses, and patients;
   Whole Women's Health Alliance, on behalf of itself,
   its staff, physicians, nurses, and patients; Medical
   Doctor Allison Gilbert, on behalf of herself and her
   patients; Medical Doctor Bhavik Kumar, on behalf of
   himself and his patients; The Afiya Center, on behalf
   of itself and its staff; Frontera Fund, on behalf of
   itself and its staff; Fund Texas Choice, on behalf of
Case: 21-50792       Document: 00516169171            Page: 2     Date Filed: 01/17/2022




                                       No. 21-50792


   itself and its staff; Jane's Due Process, on behalf of
   itself and its staff; Lilith Fund, Incorporated, on
   behalf of itself and its staff; North Texas Equal
   Access Fund, on behalf of itself and its staff;
   Reverend Erika Forbes; Reverend Daniel Kanter; Marva
   Sadler,

                                                                Plaintiffs—Appellees,

                                          versus

   Judge Austin Reeve Jackson; Penny Clarkston; Mark Lee
   Dickson; Stephen Brint Carlton; Katherine A. Thomas;
   Cecile Erwin Young; Allison Vordenbaumen Benz; Ken
   Paxton,

                                                            Defendants—Appellants.


                    Appeal from the United States District Court
                         for the Western District of Texas
                               USDC No. 1:21-cv-616


   Before Jones, Higginson, and Duncan, Circuit Judges.
   Edith H. Jones, Circuit Judge:
          A Texas judge recently commenced his interlocutory opinion, which
   found some portions of Senate Bill 8, 87th Leg., Reg. Sess. (Tex. 2021)
   (codified at TEX. HEALTH & SAFETY CODE § 171.201, et seq.) (“S.B. 8”)
   incompatible with the Texas Constitution, as follows: “This case is about the
   Texas Heartbeat Act, Senate Bill 8 . . . . But this case is not about abortion; it is




                                            2
Case: 21-50792          Document: 00516169171             Page: 3       Date Filed: 01/17/2022




                                          No. 21-50792


   about civil procedure.”1 Likewise, the issues before this court are not about
   abortion, nor about whether S.B. 8 is consistent with the federal
   Constitution, nor about the wisdom of S.B. 8, 2 but about the constitutional
   authority of federal courts to entertain this pre-enforcement suit against a
   state law.3
           We do not repeat the facts of this case, since they are sufficiently
   articulated in Whole Woman’s Health v. Jackson, 142 S. Ct. 522, 530–31
   (2021), and also in Whole Woman’s Health v. Jackson, 13 F.4th 434, 438–41
   (5th Cir. 2021). On remand from the Supreme Court’s grant of certiorari
   before judgment, the remaining defendants (“Texas Licensing Officials” or
   “Texas”) moved for certification of the novel issues of state law at the heart
   of this case and for a briefing schedule regarding the two issues that Texas
   raised on appeal but that the Supreme Court appears to have passed on
   deciding.4 Plaintiffs oppose these motions, arguing that the Supreme Court’s
   opinion foreclosed both of these possibilities and that the Fifth Circuit’s only
   remaining job is to remand to the district court without further action.


           1
              Van Stean v. Texas Right to Life, No. D–1–GN–21–004179, at 2 (Dist. Ct. Travis
   Cty., Tex., Dec. 9, 2021) (emphasis in original). Fourteen individual suits challenging
   S.B. 8 were assigned to Judge David Peeples as presiding judge over the state multidistrict
   litigation. Id. at 3. Incidentally, the opinion also noted that “the parties” had agreed to a
   temporary injunction whereby “the Defendants”—Texas Right to Life, its legislative
   director, and anonymous Does 1–100—would not seek to enforce S.B. 8 pending litigation.
   Id. at 2 n.2.
           2
             Cf. Whole Woman’s Health v. Jackson, 142 S. Ct. 522, 531 (2021) (“In this
   preliminary posture, the ultimate merits question—whether S. B. 8 is consistent with the
   Federal Constitution—is not before the Court. Nor is the wisdom of S. B. 8 as a matter of
   public policy.”).
           3
               Whole Woman’s Health, 142 S. Ct. at 535 n.2.
           4
             These two issues pertain to Plaintiffs’ challenge to Section 4 of S.B. 8 on
   attorneys’ fees and Texas’s argument that Plaintiffs do not have Article III standing to sue
   the Texas Licensing Officials.




                                                3
Case: 21-50792        Document: 00516169171              Page: 4      Date Filed: 01/17/2022




                                         No. 21-50792


           The Supreme Court remanded this case “for further proceedings
   consistent with this opinion.” Whole Woman’s Health, 142 S. Ct. at 539.
   Against the backdrop of ongoing state court litigation and the remand from
   the United States Supreme Court, this panel 5 is tasked with determining the
   scope of remand and the most efficient way to decide the remaining issues on
   appeal. For the following reasons, the court concludes that certification is a
   “proceeding[] consistent with [the Court’s] opinion.” The unresolved
   questions of state law must be certified to the Texas Supreme Court and
   further briefing will await that court’s decision on certification. 6
           Our reasons for ordering certification are threefold. First, when
   holding that Plaintiffs’ case against Texas Licensing Officials may proceed
   past the motion to dismiss stage, the Supreme Court did not conclusively
   determine the scope of the officials’ state law duties, if any, under S.B. 8.
   Second, because the Supreme Court ordered remand in light of Texas’s
   explicit notice that it would seek certification from the Fifth Circuit, the
   remand order cannot be fairly read to have foreclosed certification. Third, if
   the Texas Supreme Court accepts certification, its decision interpreting state
   law will be controlling, as all judges and parties agree. However, all equally
   understand that this court may not use a construction of Texas law to




           5
             A motions panel of this court originally stayed the district court’s order that
   eviscerated S.B. 8 on a number of grounds, and it expedited the case to the next available
   oral argument panel. Whole Woman’s Health v. Jackson, 13 F.4th 434, 448 (5th Cir. 2021).
   After the Supreme Court’s opinion and its subsequent remand to this court, the case was
   assigned to the next available oral argument panel for expedited treatment. This panel
   heard oral argument on Texas’s after-filed motion within three weeks following receipt of
   the Supreme Court’s mandate.
           6
             The Texas Licensing Officials’ alternative motion for further briefing is carried
   with the case until the conclusion of certification proceedings.




                                               4
Case: 21-50792         Document: 00516169171               Page: 5       Date Filed: 01/17/2022




                                           No. 21-50792


   undermine the Supreme Court’s decision that Plaintiffs’ case survives a
   motion to dismiss based on allegations sufficient for Ex Parte Young.
            We address the second reason before explaining the background for
   the certified questions. Following the Supreme Court’s decision, Plaintiffs
   sought expedited issuance of the Court’s mandate and prompt remand
   directly to the district court. Texas opposed this motion and requested
   remand to the court of appeals for the express purpose of “seeking
   certification of the controlling state-law question—namely, whether the
   licensing-official respondents may ‘indirectly’ enforce SB 8 as a matter of
   state law—to the Supreme Court of Texas.” Only in a federal court of
   appeals could the parties seek certification pursuant to Texas Rule of
   Appellate Procedure 58.1. The Supreme Court granted Plaintiffs’ motion to
   expedite but declined to remand directly to the district court. Instead, the
   Court remanded to this court “for further proceedings consistent with [its]
   opinion.” Notably absent from this order were any instructions on how the
   Fifth Circuit should resolve the impending certification issue, nor were there
   any instructions to immediately remand to the district court. 7 The Supreme


           7
             While generic remands are not particularly unusual for the Supreme Court, the
   Court could have, and often does, remand with more specific instructions in the “certiorari
   before judgment” posture. See McCulloch v. Sociedad Nacional de Marineros de Honduras,
   372 U.S. 10, 22, 83 S. Ct. 671, 678 (1963) (“The judgment of the Court of Appeals . . . is
   vacated and the cases are remanded to that court, with instructions that it remand to the
   District Court for dismissal of the complaint in light of our decision.”). For example, the
   Court has issued several orders treating applications for injunctive relief as petitions for
   writs of certiorari before judgment. Such orders grant the petitions, vacate the district
   court orders, remand to the courts of appeals “with instructions to remand to the district
   court for further consideration in light of” some new Supreme Court case that influences
   the inquiry. See, e.g., Harvest Rock Church, Inc. v. Newsom, 141 S. Ct. 889 (2020); Robinson
   v. Murphy, 141 S. Ct. 972 (2020); High Plains Harvest Church v. Polis, 141 S. Ct. 527 (2020);
   Clark v. Roemer, 501 U.S. 1246, 111 S. Ct. 2881 (1991); see also Ross v. California, 139 S. Ct.
   2778 (2019) (same, but instructing the Ninth Circuit to analyze in the first instance rather
   than remanding to the district court).




                                                 5
Case: 21-50792       Document: 00516169171             Page: 6     Date Filed: 01/17/2022




                                       No. 21-50792


   Court’s order did not prohibit this appellate court from ordering
   certification, and it placed no other explicit limitation on this court’s
   consideration of these motions.
           Judge Higginson objects to certification as untimely and because the
   Supreme Court, he contends, left no room in its decision for certification.
   Claimed untimeliness is a red herring. For the sake of obtaining speedy
   decisions by all three courts that have considered this case, both parties
   presented diametrically opposed interpretations of state law at each level.
   Simply comparing the district court opinion with that of the Supreme Court,
   however, demonstrates a significant disparity in the number and implications
   of state statutes referenced as to each of the four Texas Licensing Officials.
   Neither court definitively analyzed each of the statutes. Moreover, Texas
   consistently relied on S.B. 8’s broad prohibition against enforcement of the
   law’s heartbeat limit by any government official.8 Not until the Supreme
   Court partially affirmed the district court did it appear that the Texas
   Licensing Officials must obtain a comprehensive ruling on state law by state
   courts. Perhaps they could have asked the Supreme Court to allow a
   certification post-judgment, as Plaintiffs contend, but this has nothing to do
   with timeliness. Either the Supreme Court might have certified, or this court
   can certify. The “timing” impact on this litigation is the same no matter
   which court undertakes to certify. And with no limit placed by the Supreme
   Court’s remand, this court may utilize the ordinary appellate tools at our
   disposal to address the case—consistent with the Court’s opinion.
          This leads to Plaintiffs’ and Judge Higginson’s fundamental objection
   that certification “defies” the Supreme Court’s opinion. After careful


          8
             “Notwithstanding Section 171.005 or any other law, the requirements of this
   subchapter shall be enforced exclusively through the private civil actions described in
   Section 171.208.” Tex. Health & Safety Code § 171.207(a).




                                             6
Case: 21-50792      Document: 00516169171            Page: 7     Date Filed: 01/17/2022




                                      No. 21-50792


   analysis of the opinion, we disagree. The Court stated: “[E]ight Justices hold
   this case may proceed past the motion to dismiss stage against [four licensing
   officials], defendants with specific disciplinary authority over medical
   licensees, including the petitioners.” Whole Woman’s Health, 142 S. Ct. at
   539. The Court’s conclusion was supported by two four-member opinions,
   with Justice Thomas dissenting, leading to no majority rationale.
          Justice Gorsuch’s opinion, written for a plurality on this point,
   acknowledges uncertainty about Texas law and is laden with qualifiers about
   the ability of the licensing officials to enforce S.B. 8 based on their authority
   under Texas law. This opinion’s first statement on the subject notes, “[o]n
   the briefing and argument before us, it appears that these particular
   defendants fall within the scope of Ex Parte Young’s historic exception to
   state sovereign immunity.” Whole Woman’s Health, 142 S. Ct. at 535
   (emphasis added).       Concluding that paragraph, the Court holds that
   plaintiffs’ suit is not barred “at the motion to dismiss stage.” Id.
           In the following paragraphs, the opinion jousts with Justice
   Thomas’s interpretation that the Licensing Defendants lack the power under
   state law to enforce S.B. 8, as the plurality relies on state law citations to
   counter those of Justice Thomas.        But again, the plurality state only that
   Texas law “appears” to impose enforcement duties on the defendants. The
   conclusion of the paragraph emphasizes the tentativeness of the state law
   discussion in the litigation’s procedural context:
          Of course, Texas courts and not this one are the final arbiters of the
          meaning of state statutory directions. But at least based on the lim-
          ited arguments put to us at this stage of the litigation, it appears
          that the licensing defendants do have authority to enforce
          S.B. 8.




                                            7
Case: 21-50792        Document: 00516169171              Page: 8      Date Filed: 01/17/2022




                                         No. 21-50792


   Id. at 536 (citing Railroad Comm’n of Tex. v. Pullman Co., 312 U.S. 496, 500
   (1941)) (emphasis added).9 The opinion’s concluding reference to Plaintiffs’
   allegation of a credible threat of enforcement also repeats the reference to
   what state law “appears” to be, which, the Court concludes, “is enough at
   the motion to dismiss stage.” Id. at 537.
           Contrasting not only in style but substance, four Justices led by the
   Chief Justice in a partial concurrence express little doubt about the Licensing
   Defendants’ state law authority to enforce S.B. 8. Id. at 544 (Roberts, C.J.,
   concurring in part & dissenting in part). Their conclusion consists of one
   sentence and lists one provision of the state occupations code. Id. But that
   is a minority view. No doubt because of their certainty, these Justices omit
   any reference to the Pullman doctrine’s imperative of granting deference to
   state court interpretations of state law.
           Under these circumstances, there is no controlling rationale for the
   Supreme Court’s interpretation of state law.                  All parties concerned
   acknowledge that due to the Pullman and Erie doctrines, the federal courts
   are bound by an authoritative determination of state law by the state’s highest
   court. Est. of Thornton v. Caldor, Inc., 472 U.S. 703, 709 n.8, 105 S. Ct. 2914,
   2917 n.8(1985); see also R.R. Comm’n of Tex. v. Pullman Co., 312 U.S. 496,
   499–500, 61 S. Ct. 643, 645 (1941) (“The reign of law is hardly promoted if
   an unnecessary ruling of a federal court is thus supplanted by a controlling
   decision of a state court.”). We, the inferior court, are bound by the
   governing plurality plus Justice Thomas, whose reasoning bespeaks at least
   uncertainty and the need to defer to state law.


           9
            This sentiment was also repeated in Justice Thomas’s partial dissent. Whole
   Woman’s Health, 142 S. Ct. at 542 n.3 (Thomas, J., concurring in part and dissenting in
   part) (“Because the principal opinion’s errors rest on misinterpretations of Texas law, the
   Texas courts of course remain free to correct its mistakes.”).




                                               8
Case: 21-50792         Document: 00516169171               Page: 9      Date Filed: 01/17/2022




                                          No. 21-50792


           Finally, we note the heightened suitability of certification when
   federal courts anticipate invalidating a new state law on constitutional
   grounds. See Bellotti v. Baird, 428 U.S. 132, 146–47 (1976) (certification “is
   appropriate where an unconstrued state statute is susceptible of a
   construction by the state judiciary ‘which might avoid in whole or in part the
   necessity for federal constitutional adjudication’” (citation omitted)).
   Justice Ginsburg once wrote for a unanimous Court:
           In litigation generally, and in constitutional litigation most
           prominently, courts in the United States characteristically
           pause to ask: Is this conflict really necessary? When anticipa-
           tory relief is sought in federal court against a state statute, re-
           spect for the place of the States in our federal system calls for
           close consideration of that core question . . . . [N]ormally this
           Court ought not to consider the Constitutionality of a state
           statute in the absence of a controlling interpretation of its
           meaning and effect by the state courts.
   Arizonans for Off. Eng. v. Arizona, 520 U.S. 43, 75, 117 S. Ct. 1055, 1072–73
   (1997) (internal citations, quotation marks, and footnote omitted).10 Here,
   there is a possibility that federal courts could declare S.B. 8 constitutionally
   infirm even though our conclusions might be based entirely on a faulty
   understanding of Texas law. To avert creating needless friction with a




           10
               “[W]hen the outcome of a constitutional challenge turns on the proper
   interpretation of state law, a federal court’s resolution of the constitutional question may
   turn out to be unnecessary. The state courts could later interpret the state statute
   differently. And the state court’s different interpretation might result in a statute that
   implicates no constitutional question, or that renders the federal court’s constitutional
   analysis irrelevant . . . . [C]ertification avoid[s] this risk by deferring a federal court’s
   decision on the constitutionality of the state statute until a state court has authoritatively
   resolved the antecedent state-law question.” Expressions Hair Design v. Schneiderman,
   137 S. Ct. 1144, 1156 (2017) (Sotomayor, J., concurring).




                                                 9
Case: 21-50792      Document: 00516169171             Page: 10      Date Filed: 01/17/2022




                                       No. 21-50792


   coequal sovereign in our federal system, this court reasonably seeks the
   Texas Supreme Court’s final word on the matter.
          We turn to the explanation of the request for certification.


   CERTIFICATION FROM THE UNITED STATES COURT OF
   APPEALS FOR THE FIFTH CIRCUIT TO THE SUPREME COURT
   OF TEXAS, PURSUANT TO THE TEXAS CONSTITUTION ART.
   5 § 3–C AND TEXAS RULE OF APPELLATE PROCEDURE 58.1.


   TO THE SUPREME COURT OF TEXAS AND THE HONORABLE
   JUSTICES THEREOF:
                             STYLE OF THE CASE
          The style of the case is Whole Woman’s Health, et al. v. Jackson, et al.,
   21-50792. (The full, very lengthy, case style is captioned at the top of this
   opinion.) The case is on appeal from an interlocutory judgment of the United
   States District Court for the Western District of Texas. Federal jurisdiction
   over the issues presented in this case is based on 28 U.S.C. §§ 1331, 1343.
                                    DISCUSSION
          This suit is a pre-enforcement challenge to Senate Bill 8 (“S.B. 8”), a
   Texas abortion law that took effect on September 1, 2021. S.B. 8, 87th Leg.,
   Reg. Sess. (Tex. 2021) (codified at TEX. HEALTH & SAFETY CODE § 171.201,
   et seq.). Plaintiffs are a group of Texas abortion providers and supporters, and
   the remaining defendants are agency heads tasked with supervising and
   overseeing various licensing boards.11 Initially included in this action were a


          11
            Defendant Stephen Brint Carlton is the Executive Director of the Texas Medical
   Board; Defendant Katherine A. Thomas is the Executive Director of the Texas Board of




                                             10
Case: 21-50792       Document: 00516169171             Page: 11      Date Filed: 01/17/2022




                                        No. 21-50792


   variety of other state defendants and one private defendant. The Supreme
   Court determined that sovereign immunity barred this suit against the other
   state defendants, and the private defendant was dismissed for lack of
   standing. Whole Woman’s Health, 142 S. Ct. at 537, 359. The only remaining
   defendants are the Texas Licensing Officials.
          The Supreme Court determined that “it appears that these particular
   defendants fall within the scope of Ex Parte Young’s historic exception to
   state sovereign immunity,” id. at 536, and the case against them survives a
   motion to dismiss predicated on that theory. In reaching this conclusion, the
   Court had before it Plaintiffs’ citations to a variety of Texas statutes and
   administrative rules that allegedly demonstrated the licensing official
   defendants’ indirect authority to enforce S.B. 8 violations.12 Based on the
   parties’ limited representation of Texas law to the Supreme Court of the
   United States, the Court did not specifically construe Texas law, certainly
   not the swath of bare citations with which it was confronted. The Court thus
   surmised that Plaintiffs’ interpretation was correct at a preliminary stage of
   the case, but took care to reserve the ultimate interpretation for Texas courts.
   See id. (“Of course, Texas courts and not this one are the final arbiters of the
   meaning of state statutory directions . . . . But at least based on the limited



   Nursing; Defendant Cecile Erwin Young is the Executive Commissioner of the Texas
   Health and Human Services Commission; and Defendant Allison Benz is the Executive
   Director of the Texas Board of Pharmacy.
          12
             For Defendant Carlton, Plaintiffs cite Tex. Occ. Code §§ 152.052, 164.001,
   164.052, 164.053, 164.055 and 22 Tex. Admin. Code § 176.8 as sources of indirect
   enforcement authority. For Defendant Thomas, Plaintiffs cite Tex. Occ. Code §§ 301.101,
   301.452, 301.501, 301.553 and 22 Tex. Admin. Code §§ 217.11 & 217.12. For Defendant
   Young, Plaintiffs cite Tex. Health & Safety Code §§ 243.011, 243.014, 243.015, 243.017,
   245.012, 245.014, 245.015 and 25 Tex. Admin. Code §§ 135.4 & 139.60. For Defendant
   Benz, Plaintiffs cite Tex. Occ. Code §§ 553.003, 565.001, 565.002, 566.001, 566.101 & 22
   Tex. Admin. Code §§ 281.7.




                                             11
Case: 21-50792         Document: 00516169171                Page: 12        Date Filed: 01/17/2022




                                            No. 21-50792


   arguments put to us at this stage of the litigation, it appears that the licensing
   defendants do have authority to enforce S.B. 8.” (citing Railroad Comm’n of
   Tex. v. Pullman Co., 312 U.S. 496, 500, 61 S. Ct. 643 (1941))).13
           On remand from the United States Supreme Court, we conclude that
   overarching questions of state law will be determinative for future
   proceedings in this federal suit and will materially affect the analysis of the
   plaintiffs’ claims against each of the Licensing Defendants. Whether any of
   these Defendants has authority to enforce violations of S.B. 8 under relevant
   state law will be critical for potential issues of standing and ripeness.14
   Moreover, the definitive interpretation of the above-mentioned state statutes
   will bear on inquiries including (1) whether Plaintiffs’ claims against any of
   the Licensing officials can survive a motion for summary judgment;



           13
              Additionally, the Supreme Court dismissed the Attorney General from this suit
   by interpreting Tex. Occ. Code Ann. § 165.101 and holding that Texas law did not provide
   him with enforcement authority over S.B. 8. Whole Woman’s Health, 142 S. Ct. at 534. The
   opinion notes that “the qualification ‘this subtitle’ limits the attorney general’s
   enforcement authority to the Texas Occupational Code” and that the Heartbeat Act “does
   not fall within ‘this subtitle’” nor did Plaintiffs identify any “‘rule or order’ . . . related to
   S. B. 8 that the attorney general might enforce against them.” Id. at 534. Considering the
   linguistic similarity between the provision analyzed by the Court and the other provisions
   cited by Plaintiffs, this court welcomes the Texas Supreme Court’s interpretation of that
   provision as well. Any answer to this question will have no impact on the present litigation.
   The Supreme Court dismissed the Attorney General for a second, independent reason. It
   wrote that even “[s]upposing the attorney general did have some enforcement authority
   under S.B. 8, the petitioners have identified nothing that might allow a federal court to
   parlay that authority, or any defendant’s enforcement authority, into an injunction against
   any and all unnamed private persons who might seek to bring their own S. B. 8 suits.” Id.
   at 535. Accordingly, the Court held that the equitable powers of federal courts do not
   permit them to “enjoin the world at large,” and thus, the Attorney General was not a
   proper defendant. Id. (internal quotations omitted).
           14
              Standing is “a jurisdictional requirement” and “Article III demands that an
   actual controversy persist throughout all stages of litigation.” Virginia House of Delegates
   v. Bethune-Hill, 139 S. Ct. 1945, 1950 (2019) (internal quotations omitted).




                                                  12
Case: 21-50792        Document: 00516169171               Page: 13       Date Filed: 01/17/2022




                                          No. 21-50792


   (2) whether Plaintiffs can make a “clear showing” that any of the licensing
   officials can and will enforce or threaten to enforce S.B. 8, as is necessary to
   support injunctive relief; and (3) whether Plaintiffs can bear their burden to
   prove that any of the licensing officials can and will enforce or threaten to
   enforce S.B. 8. Because state law will be dispositive as to the position of each
   Licensing Official at multiple points in the future proceedings, we certify
   these questions for the sake of efficiency and accuracy.15
                             CERTIFIED QUESTIONS
           For the reasons discussed above, we hereby certify the following
   questions of state law to the Supreme Court of Texas:
           Whether Texas law authorizes the Attorney General, Texas
           Medical Board, the Texas Board of Nursing, the Texas Board
           of Pharmacy, or the Texas Health and Human Services
           Commission, directly or indirectly, to take disciplinary or
           adverse action of any sort against individuals or entities that
           violate the Texas Heartbeat Act, given the enforcement
           authority granted by various provisions of the Texas
           Occupations Code, the Texas Administrative Code, and the
           Texas Health and Safety Code and given the restrictions on
           public enforcement in sections 171.005, 171.207 and 171.208(a)
           of the Texas Health and Safety Code.
           We disclaim any intention or desire that the Supreme Court of Texas
   confine its reply to the precise form or scope of the questions certified. The
   answer provided will determine the remaining issues in this case. The record
   in this case and copies of the parties’ briefs are transmitted herewith.



           15
              The pending state multi-district litigation making its way through the state
   courts, Texas Right to Life v. Van Stean, No. 03-21-00650-CV (Tex. Ct. App.), involves only
   private party defendants. It is unlikely, we anticipate, that the subject matter of the above-
   certified questions will be addressed in that litigation.




                                                13
Case: 21-50792     Document: 00516169171        Page: 14   Date Filed: 01/17/2022




                                 No. 21-50792


          The panel retains cognizance of the appeal in this case pending
   response from the Supreme Court of Texas and hereby certifies the above
   questions of law.
                                                   QUESTION CERTIFIED.




                                      14
Case: 21-50792       Document: 00516169171              Page: 15       Date Filed: 01/17/2022




                                         No. 21-50792


   Stephen A. Higginson, Circuit Judge, dissenting:
           I respectfully disagree with the majority’s decision to grant the
   defendants’ motion to certify, for several reasons in addition to those stated
   in my dissent from the majority’s decision to hear oral argument on this
   remand from the United States Supreme Court.1
           By granting the defendants’ motion, we exceed the scope of the
   Supreme Court’s mandate. As the Supreme Court explained almost 200
   years ago, issues already decided by that Court cannot be relitigated in lower
   federal courts such as this one:
           Whatever was before the Court, and is disposed of, is
           considered as finally settled. The inferior court is bound by the
           decree as the law of the case; and must carry it into execution,
           according to the mandate. They cannot vary it, or examine it
           for any other purpose than execution; or give any other or
           further relief; or review it upon any matter decided on appeal
           for error apparent; or intermeddle with it, further than to settle
           so much as has been remanded.
   Sibbald v. United States, 37 U.S. 488, 492 (1838).

           The Court’s holding in this case was exact: “eight Justices hold this
   case may proceed past the motion to dismiss stage against Mr. Carlton, Ms.
   Thomas, Ms. Benz, and Ms. Young, defendants with specific disciplinary
   authority over medical licensees, including the petitioners.” Whole Woman’s
   Health v. Jackson, 142 S. Ct. 522, 539 (2021); see also id. at 535-36 (“[W]e



           1
             See Whole Woman’s Health v. Jackson, No. 21-50792, Order Scheduling Oral
   Argument (5th Cir. Dec. 27, 2021) (Higginson, J., dissenting). Though I do not believe that
   this dissent appears on Westlaw or Lexis, it can be found in the appendix of a mandamus
   petition that the plaintiffs in this case filed in the Supreme Court which is pending. See
   Petition for a Writ of Mandamus at 6a-14a, In re Whole Woman’s Health, No. 21-962 (U.S.
   Jan. 3, 2022).




                                               15
Case: 21-50792        Document: 00516169171                Page: 16        Date Filed: 01/17/2022




                                           No. 21-50792


   hold that sovereign immunity does not bar the petitioners’ suit against these
   named defendants at the motion to dismiss stage.”). The Court based this
   holding on its conclusion that these defendants are “executive licensing
   official[s] who may or must take enforcement actions against the [plaintiffs]
   if they violate the terms of Texas’s Health and Safety Code, including S. B.
   8.” Id. at 535 (citing Tex. Occ. Code § 164.055(a)). If this issue were to
   come before the Texas Supreme Court in another case, that court could of
   course interpret Texas law differently. See id. at 536 (“Texas courts and not
   this one are the final arbiters of the meaning of state statutory directions.”).
   But in this case, we have authority neither to delay implementation of the
   Supreme Court’s mandate2 nor to reconsider the Supreme Court’s holding
   that, because the defendant licensing officials enforce S. B. 8, the plaintiffs’
   lawsuit against them can proceed.

           A simple hypothetical helps illustrate why we have no authority, on
   remand from the Supreme Court, to certify the question answered by the
   Supreme Court. Though the Texas Supreme Court does not, a number of
   state high courts accept certified questions from district courts. If a federal
   court of appeals were to issue an interlocutory opinion interpreting state law,
   on remand, a district court could not turn around and certify the issue


           2
              The Supreme Court gave this case “extraordinary solicitude at every turn,” id.
   at 538 n.6, expediting the case at each opportunity, taking the extraordinary step of granting
   certiorari before judgment, hearing three total hours of oral argument about whether Texas
   has improperly shielded from federal court review a law that openly defies a right
   expounded by the Supreme Court, and granting the plaintiffs’ application to issue the
   judgment forthwith. In contrast, we have already unacceptably delayed this remand from
   the Supreme Court by sitting on it for one month. By certifying this question and, worse,
   by simultaneously carrying a motion for further briefing to us with the case, we are only
   causing further delay, indeed delay without specified end. Cf. id. at 544 (Roberts, C.J.,
   concurring in the judgment in part and dissenting in part) (“Given the ongoing chilling
   effect of the state law, the District Court should resolve this litigation and enter appropriate
   relief without delay.”).




                                                 16
Case: 21-50792     Document: 00516169171            Page: 17   Date Filed: 01/17/2022




                                     No. 21-50792


   answered rather than carry out the appellate court’s holding. See Demahy v.
   Schwarz Pharma, Inc., 702 F.3d 177, 184 (5th Cir. 2012) (“[A] lower court on
   remand must implement both the letter and the spirit of the appellate court’s
   mandate and may not disregard the explicit directives of that court.”). The
   same rule must apply to this inferior court when we receive a remand from
   the United States Supreme Court. Indeed, at oral argument, counsel for the
   defendants conceded that they could not name a single case in which the
   Supreme Court made an Erie guess on an issue of state law yet, on remand—
   in the very same case—the court of appeals chose to certify the question
   instead of following the Supreme Court’s holding.

          By granting the defendants’ certification motion, we contravene the
   Supreme Court’s mandate, effectively telling the Court that its opinion was
   advisory.

          Furthermore, even if the Supreme Court’s mandate did somehow
   allow the defendants to relitigate what they lost in the Supreme Court, this
   case would still be inappropriate for certification. The Supreme Court has
   previously denied a certification motion on the ground that the “request for
   certification comes very late in the day.” Minnesota Voters All. v. Mansky, 138
   S. Ct. 1876, 1891 n.7 (2018). Here, the defendants failed to request
   certification both when this case was before the Supreme Court and when the
   case was initially before this court, despite having briefed the underlying state
   law issue in both instances. On remand, we should not grant a certification
   motion that was filed only after the defendants argued and lost this issue in
   the Supreme Court. Again, counsel for the defendants acknowledged at oral
   argument that they know of no inferior court, ever before, seeking such
   intercession on remand from the Supreme Court. As the First Circuit has
   explained when declining to certify a question, “[w]e do not look favorably,
   either on trying to take two bites at the cherry by applying to the state court




                                          17
Case: 21-50792        Document: 00516169171               Page: 18       Date Filed: 01/17/2022




                                          No. 21-50792


   after failing to persuade the federal court, or on duplicating judicial effort.”
   Cantwell v. Univ. of Massachusetts, 551 F.2d 879, 880 (1st Cir. 1977).3
           Notably, the interpretation of state law that the defendants are now
   urging was our own court’s prior interpretation of state law, which the
   Supreme Court declined to adopt. See Whole Woman’s Health v. Jackson, 13
   F.4th 434, 443 (5th Cir. 2021) (per curiam) (Jones, Duncan, and Engelhardt,
   JJ.) (explaining that the district court’s conclusion that the defendant
   licensing officials “have authority to ‘indirectly’ enforce S.B. 8 by, for
   example, suspending the license of a physician found to have violated S.B. 8”
   is “in tension with” S. B. 8’s “plain language”). Rather than giving the
   defendants a second bite at an Erie guess, we must adhere to our duty and
   require the defendants to raise this issue in state court, where litigation over
   S. B. 8 is ongoing. Cf. Nationwide Mut. Ins. Co. v. Unauthorized Prac. of L.
   Comm., of State Bar of Texas, 283 F.3d 650, 656 (5th Cir. 2002) (denying a
   motion to certify on the grounds that the state defendants were “currently
   litigating this state law question in two Texas district courts”).4



           3
             See also Lehman Bros. v. Schein, 416 U.S. 386, 395 (1974) (Rehnquist, J.,
   concurring) (“If a district court or court of appeals believes that it can resolve an issue of
   state law with available research materials already at hand, and makes the effort to do so,
   its determination should not be disturbed simply because the certification procedure
   existed but was not used.”) (emphasis added).
           4
             Indeed, just as the Supreme Court’s principal opinion osbserved that Texas
   courts could disagree with the Court’s interpretation of Texas law in the appropriate case,
   Justice Thomas’s dissenting opinion urged his interpretation of Texas law directly on
   Texas courts rather than arguing for certification. See Jackson, 142 S. Ct. at 542 n.3
   (Thomas, J., dissenting) (“Because the principal opinion’s errors rest on
   misinterpretations of Texas law, the Texas courts of course remain free to correct its
   mistakes.”). This consensus from the Justices is how comity should work, as request-and-
   abstention at the outset, not belatedly, allowing for overrulings from below in the very case
   where a party previously pressed federal courts to resolve state law without certification,
   but lost.




                                                18
Case: 21-50792       Document: 00516169171                Page: 19     Date Filed: 01/17/2022




                                           No. 21-50792


           However, given that the majority has decided to certify this question
   and reopen state law issues decided by the Supreme Court—and barring that
   Court’s intervention—I will be grateful that “the Texas Supreme Court is
   known for its ‘speedy, organized docket.’” Frymire Home Servs., Inc. v. Ohio
   Sec. Ins. Co., 12 F.4th 467, 472 (5th Cir. 2021) (citation omitted).5
           Moreover, but again if we are free to set an example that fully briefed,
   argued and decided Supreme Court holdings can be detoured for re-litigation
   on remand, using certification, I will be interested not only in revisiting the
   state law question that the defendants lost, but also the state law question that
   the plaintiffs lost, which divided the United States Supreme Court more
   closely than the question we certified: namely, whether the Texas Attorney
   General has the authority to enforce S. B. 8. Compare Jackson, 142 S. Ct. at
   534-35 (2021) (majority opinion), with id. at 544 (Roberts, C.J., concurring in
   judgement in part and dissenting in part, joined by Breyer, Sotomayor, and
   Kagan, JJ.).
                                       *        *         *
           Relatedly, I strongly disagree with the majority’s added contingency
   choosing to “carr[y] with the case” the defendants’ “alternative motion for
   further briefing” to our court to raise other, allegedly remaining issues after
   “the conclusion of the certification process.” As I stated in my dissent from
   the majority’s decision to hear oral argument,6 that motion is premised on
   there being remaining issues in this appeal for us to resolve. But no such


           5
             For example, in the run up to the 2020 election, it resolved one important and
   controversial case involving absentee voting during the ongoing COVID-19 pandemic just
   14 days after receiving a petition for mandamus, and a second case involving similar issues
   15 days after receiving a petition for review. See In re State, 602 S.W.3d 549, 551 (Tex.
   2020); State v. Hollins, 620 S.W.3d 400, 404 (Tex. 2020).
           6
           Whole Woman’s Health v. Jackson, No. 21-50792, Order Scheduling Oral
   Argument (5th Cir. Dec. 27, 2021) (Higginson, J., dissenting).




                                                19
Case: 21-50792         Document: 00516169171                Page: 20       Date Filed: 01/17/2022




                                             No. 21-50792


   issues exist. Hence, here too, we usurp authority which is not ours. Because
   the Supreme Court “granted certiorari before judgment,” it “effectively
   [stood] in the shoes of the Court of Appeals.” Id. at 531. Accordingly, the
   Court “review[ed] the defendants’ appeals challenging the District Court’s
   order denying their motions to dismiss,” ultimately holding that the “order
   of the District Court is affirmed in part and reversed in part.” Id. at 531, 539.
   Because the Supreme Court stepped into our shoes and issued a full
   judgment affirming in part and reversing in part the district court’s order,
   which had addressed all of the plaintiffs’ claims—necessarily including that
   the parties had standing—there are no issues remaining in this appeal for us
   to resolve.7 This further, second-guessing redundancy, without time limit,
   deepens my concern that justice delayed is justice denied, here impeding
   relief ordered by the Supreme Court.
                                         *        *         *
           In our effort to support and defend the Constitution, it is worth
   remembering Judge J. Skelly Wright’s simple resolve to follow Supreme
   Court dictates: “I did it because the Supreme Court had said it, and there
   wasn’t any way out except subterfuge. Other judges were using subterfuge to
   get around the Supreme Court, delays and so on, but I grew up around federal



           7
             Though the defendants claim that their jurisdictional objections to the fee-shifting
   provision in section 4 of S. B. 8 were excluded from the Supreme Court’s grant of certiorari,
   the parties argued this point in the Supreme Court. See Petitioner’s Br. 2–3, Whole
   Woman’s Health v. Jackson, No. 21-463 (U.S. Oct. 27, 2021) (arguing that “the state
   executive officials named as defendants cause distinct injuries to [the plaintiffs] . . . through
   their ability to sue [the plaintiffs] for the collection of fees and costs under S.B. 8’s
   draconian fee-shifting provision”); Reply Br. for Respondents Jackson et al. 7-8, Whole
   Woman’s Health v. Jackson, No. 21-463 (U.S. Oct. 29, 2021) (arguing that the fact that
   “executive officials could seek attorney’s fees as ‘prevailing parties’ under section 4 of SB
   8” did not create an Article III injury and that plaintiffs could not pursue their section 4
   claim under Ex parte Young”).




                                                  20
Case: 21-50792     Document: 00516169171           Page: 21    Date Filed: 01/17/2022




                                    No. 21-50792


   courts and had respect for them, and I tried to carry on tradition.” 8 Then,
   like now, it is undisputed that the Constitution, necessarily expounded by the
   Supreme Court, had been subverted by a state legislature.
          Fortunately, the Supreme Court has upheld the plaintiffs’ federal
   court constitutional challenge, remanding it to proceed at the motion to
   dismiss stage, even if the Court was closely divided as to whether more
   challenge should also proceed. Unfortunately, the defendants’ response was
   an impermissible one, inviting us—oath-bound, like Judge Wright, to
   implement Supreme Court decree—to second-guess that decree, on the
   proposition that the repeated and explicit holding of eight Justices is only an
   apparent and tentative holding. In turn, accepting that invitation, the
   majority critiques the Supreme Court’s holding as “laden with qualifiers,”
   non-definitive, lacking “controlling rationale,” and supported only by a
   “swath of bare citations”—all to conclude that the holding has
   “tentativeness” and, as an advisory opinion, is subject to reconsideration
   through certification and, regardless of that outcome, then will return to us,
   open-endedly, for further briefing, on other issues.
          Let me highlight a third time that this delay and re-litigation came with
   frank admission by the defendants in oral argument that no inferior court,
   ever in United States history, has permitted a litigant who lost in the Supreme
   Court to get a second bite on remand, through certification, defiant of the law
   of the case.
          At every stage of its existence, S. B. 8 and its defenders have chal-
   lenged Supreme Court authority, first by deliberately nullifying a constitu-
   tional right expounded by the Court and now, when checked by that Court,


          8
             Jack Bass, Unlikely Heroes: The Dramatic Story of the
   Southern Judges of the Fifth Circuit Who Translated the Supreme
   Court’s Brown Decision into a Revolution for Equality 115 (1981)
   (interviewing Judge Wright).




                                         21
Case: 21-50792    Document: 00516169171           Page: 22   Date Filed: 01/17/2022




                                   No. 21-50792


   by convincing us, an inferior federal court duty-bound to apply a Supreme
   Court holding, instead to question that holding. It is this sequence which
   called to my mind Judge Wright’s trust that the Supreme Court and its de-
   crees will be upheld by legislatures and courts, not circumvented and enfee-
   bled.




                                       22